Citation Nr: 0110976	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits based on claimed service 
connection for stomach cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  He died in September 1998, and the appellant is his 
widow. 

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which denied the appellant's 
claims for service connection for the cause of the veteran's 
death, and entitlement to accrued benefits based on claimed 
service connection for stomach cancer.  (The RO also denied 
eligibility for Chapter 35 Dependents' Educational 
Assistance.  The Board notes the appellant did not claim such 
educational benefits; eligibility for such benefits would 
naturally result from a favorable finding on service 
connection for the cause of the veteran's death; and the 
Board does not perceive a separate appellate issue of 
eligibility for Chapter 35 educational benefits.)


REMAND

On the appellant's December 1999 substantive appeal (VA Form 
9), which was signed by her representative, a block was 
marked to indicate that she requested a Board hearing in 
Washington, D.C.  In an accompanying December 1999 letter to 
the RO Adjudication Officer, the representative also 
requested a hearing before RO personnel, in accordance with 
38 C.F.R. § 3.103.  A Board hearing in Washington, D.C. was 
scheduled for April 11, 2001, but in an April 3, 2001 letter 
from the appellant (which her representative forwarded to the 
Board on April 6, 2001) it was requested that the Board 
hearing be canceled and the file returned to the RO for 
further action by her representative.  It appears that the 
appellant and her representative want the file returned to 
the RO so that the previously requested RO hearing can be 
held.  

In view of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO should provide the appellant 
with a hearing before an RO hearing 
officer with regard to her claims which 
are on appeal.  

2.  Thereafter, the RO should review the 
appellant's claims.  If the claims are 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




